Citation Nr: 1701711	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  16-01 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for tendonitis of the right shoulder. 

2.  Entitlement to an effective date prior to July 20, 1995, for the grant of service connection for tendonitis of the right shoulder. 

3.  Entitlement to an effective date prior to July 20, 1995, for the grant of service connection for irritable bowel syndrome (IBS).

(The issues of entitlement to service connection for upper respiratory problems, vasomotor rhinitis, rhinosinusitis, sinus congestion, headaches, muscle aches, fatigue, sore joints, forgetfulness/memory loss, and loss of sleep, all claimed as due to an undiagnosed illness, will be addressed in a separate decision with a different docket number issued simultaneously herewith.) 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Army from January 1991 to September 1991.  The Veteran also has various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Army National Guard.  

These matters come before the Board of Veterans' Appeals (Board) from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In February 2016, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ).  The undersigned VLJ also took testimony on issues that were previously on appeal and which are addressed in a separate decision (Docket number: 99-03 939).  A copy of the transcript has been associated with the Veteran's electronic claims folder. 





This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to a rating in excess of 10 percent for tendonitis of the right shoulder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On July 20, 1995, the Veteran submitted a VA Form 21-4138 claiming entitlement to service connection for several disabilities, including a joint disability and a gastrointestinal disability (later interpreted as a right shoulder disability and IBS).  

2.  There is no evidence of any informal or formal claims for the claimed disabilities to the VA prior to July 20, 1995.


CONCLUSIONS OF LAW

1.  There is no legal entitlement to an effective date prior to, July 20, 1995, for the grant of service connection for tendonitis of the right shoulder.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

2.  There is no legal entitlement to an effective date prior to, July 20, 1995, for the grant of service connection for IBS.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. § 3.400 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In regard to the claim for an earlier effective date, the Board notes that, once service connection is granted, the claim is substantiated and additional VCAA notice is not required, and as such, any defect in the notice is considered non-prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran.  Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a) and 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

II.  Earlier Effective Date

The Veteran contends that he is entitled to an earlier effective date, prior to July 20, 1995, for the grants of entitlement to service connection for tendonitis of the right shoulder and IBS because he registered with the VA for his Gulf War related medical problems in June 1993.  See June 2011 Notice of Disagreement.  He further contends that his claims for a right shoulder disability and IBS were all submitted together "in or around June 1993" and that they should have the same effective date as his service-connected back disability.  Id.  

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400 (2015).  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello, supra.  

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

The effective date of an award of compensation benefits is the date after discharge if a relevant claim is received within one year from that date. 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b).  Otherwise, the effective date is fixed by the facts found but cannot be earlier than the date of receipt of the relevant claim. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b).  The effective date is the later of the date of receipt of the relevant claim or the date entitlement arose, in other words.  Id.  This applies to original claims.  Id.  It also applies to claims reopened after final disallowance based on the receipt of new and material evidence.  38 C.F.R. §§ 3.400(q)-(r).

A claim is a written communication requesting a determination of, or evidencing a belief in, entitlement to benefits.  38 C.F.R. § 3.1(p).  A formal claim is the use of the appropriate designated VA form to seek specific benefits.  38 C.F.R. § 3.151(a). An informal claim is a communication conveying an intent to seek specific benefits. 38 C.F.R. § 3.155(a).  Upon receipt, a formal claim form is forwarded to the claimant.  Id.  Receipt of it within one year from the date it was forwarded preserves the date of the informal claim as the date of receipt of the claim.  Id.; Jernigan v. Shinseki, 25 Vet. App. 220 (2012).  The date of relevant VA treatment reports and the date of receipt of private treatment reports is the date of an informal claim if a relevant claim is received within one year from the date of treatment.  38 C.F.R. § 3.157(b) (1, 2).

Here, on June 18, 1993, the Veteran submitted a VA Form 21-526 where he specified in Section 17 that he was claiming entitlement to service connection for a skin rash that began in 1993.  No other disabilities were listed.  A June 1993 letter acknowledged the Veteran's application for benefits.  VA medical records from June 1993 indicate complaints of a skin rash and left ankle problems.  In July 1993, the VA sent the Veteran a letter regarding his participation in a questionnaire for exposure to environmental contaminants in the Persian Gulf area.  It advised him that if he wished to be included in the Persian Gulf Registry, a medical examination would be scheduled.  There was no reference to any particular claim or disabilities in the letter.  In a March 1994 correspondence with the subject heading "Persian Gulf Registry," the Veteran wrote that that he had "registered" with his local VA regarding his symptoms and wanted to learn the status of his claim.  He did not specify any disabilities in the letter.  The RO ultimately denied the Veteran's claim for a skin rash in March 1994 and the Veteran filed a Notice of Disagreement with the denial of the skin rash and alluded to a "claim [he] filed in July 1993 for symptoms resulting from service in the Persian Gulf."  In a March 1994 letter, the Veteran was notified that he was being scheduled for a Persian Gulf Protocol examination.  He underwent a Persian Gulf examination in August 1994 and complained of fatigue, cold symptoms and memory loss. 

In a December 1994 letter, the Veteran was notified of the results of his Persian Gulf examination and was informed that the examination "does not automatically initial a claim for VA benefits."  It directed him to file a claim if he so chose.  A January 1995 letter requests that the Veteran specify which disabilities he is claiming are a result of Gulf War exposure.  In July 1995, the Veteran submitted a VA Form 21-4138 where he specified several disabilities, including joint and gastrointestinal problems.  There is no indication prior to July 1995 that the Veteran claimed entitlement to service connection for a right shoulder disability or IBS.  Although the Veteran mentioned vaguely that he had an ongoing claim from 1993, the records are clear that he did not specify any disability other than a skin rash in his June 1993 claim.  He was informed that registering under the Persian Gulf registry did not qualify as a claim for benefits.  It was his duty to specify which disabilities he intended to be considered for compensation benefits.  He did so in July 1995, but no earlier.  

The Board acknowledges that the Veteran has also contended that he be awarded the same effective date as he was given for his lumbosacral strain disability.  In that regard, in a December 2008 Board decision, the Board granted an effective date of March 29, 1994 for the grant of service connection for a lumbosacral strain.  The Board based its decision on a March 24, 1994 correspondence where the Veteran expressed disagreement with a recently denied claim for service connection for a skin rash.  The Board stated that it was giving the Veteran the "benefit of the doubt," and interpreted the letter as an informal claim for benefits.  The Board notes that prior Board decisions are nonprecedential and are not binding on subsequent Board decisions.  Each case presented to the Board will be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law.  See 38 C.F.R. § 20.1303 (2015).  

Here, the Board finds that there were no informal or formal claims for the claims of entitlement to service connection for a right shoulder disability or IBS until July 1995.  The Veteran was repeatedly instructed to specify the disabilities for which he wished to file a claim.  He demonstrated he knew the process of filing a claim in his earlier claim for entitlement to service connection for a skin rash and subsequent July 1995 correspondence which specified several disability claims.  Further, the Veteran submitted several correspondences to the VA on his official letterhead, which indicated that he was or is currently a lawyer and presumably aware that there are general requirements for filing claims.  The Board finds that despite the delay in scheduling him a VA examination under the Persian Gulf registry, the Veteran was aware that he needed to identify which disabilities he wished to claim, whether in an informal or formal claim, and he did not file such a claim. 

The Board has considered the evidence of record and the contention of the Veteran.  In light of the facts above, there is no basis on which an earlier effective date may be assigned.  Based on the Veteran's claim in July 1995, the Board finds that the proper effective date is July 20, 1995.  See 38 C.F.R. § 3.155(a).    


ORDER

Entitlement to an effective date prior to July 20, 1995, for the grant of service connection for tendonitis of the right shoulder, is denied. 

Entitlement to an effective date prior July 20, 1995, for the grant of service connection for IBS, is denied.

	(CONTINUED ON NEXT PAGE)



REMAND

The Veteran was last afforded a VA examination concerning his right shoulder disability in June 2014.  However, the June 2014 examination report did not include any testing for pain on active and passive motion or joint testing in weight-bearing and non weight bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  Therefore, the Board finds that a remand is necessary to afford the Veteran another VA examination which assesses the current severity of the Veteran's right shoulder disability and includes the requisite testing.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination in order to determine the current level of severity of his right shoulder disability.  The electronic claims folder and a copy of this remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  

The examination report should also include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing.  See Correia, supra.

2.  Then, readjudicate the issue on appeal, including the private treatment records submitted by the Veteran from Integrated Physical Therapy and Dr. T.J.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims files is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


